Citation Nr: 0217234	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  95-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
July 1990.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim of entitlement to 
service connection for a mental disorder.  

In December 1996, the veteran offered testimony at a hearing 
before a member of the Board.  In December 1999, the veteran 
was notified that he had the right to another personal 
hearing because the Board member who had conducted the prior 
hearing was no longer available to participate in the 
Board's impending decision.  The letter advised the veteran 
that if he did not respond, that the Board would assume that 
he no longer desired a hearing.  The veteran did not 
respond.  Therefore, the Board assumes that he does not 
desire another hearing. 

In January 2000, the Board remanded the case to the RO to 
search for relevant service medical records (SMRs) and for a 
VA examination of the veteran.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence of a preexisting mental 
disorder has not been submitted.

2.  A bipolar disorder was first shown during active 
service.  


CONCLUSION OF LAW

Bipolar disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions regarding VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
The RO has set forth the law and facts in a statement of the 
case and in subsequent supplemental statements of the case.  
The RO has made multiple attempts to obtain all pertinent 
medical reports reported by the veteran.  It appears that 
there are no other outstanding records or other evidence 
that could substantiate the claim.  Furthermore, VA is not 
required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (extensive record and detailed decision show 
futility of any further evidentiary development).  

In letters to addressed to the veteran's last known address 
and sent in April and June 2001, the RO notified the veteran 
of the provisions of the VCAA.  Both letters were returned 
to the RO as undeliverable by the U.S. Postal Service.  
However, other correspondence addressed to the veteran since 
that time has not been so returned.  Under this 
circumstance, the Board feels that any duty imposed by VCAA 
has been met.  In this case, there was an obligation on the 
part of VA to offer the veteran and examination and to 
attempt to locate any additional service medical records.  
That duty was accomplished, and any development on remand 
would be redundant. Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist 
him in developing his claim or in notifying him what 
additional information he could submit.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

I.  Factual Background

The veteran's SMRs reflect that he was in sound condition 
when examined for service in both January 1984 and in July 
1984.  He did not report any history of mental disorder, nor 
did his examiners note such a condition on examination.  A 
July 1984 SMR reflects that he complained of being very 
anxious.  Assessments of hyperventilation and anxiety were 
given and he was referred for follow-up in the mental health 
clinic.  An August 1984 SMR notes that he had been referred 
to the Sheppard Air Force Base mental health clinic for 
personal problems, the details of which would be place in a 
mental health record.  There is no further record of these 
problems, however.  The August 1984 SMR gives an assessment 
of life circumstantial problems.  The veteran was returned 
to duty. 

A mental health treatment record dated in December 1986 
reflects that the veteran was seen on a self-referral basis 
due to problems of poor stress coping, jitters, and anxiety 
when overloaded or when encountering unexpected problems.  
The report notes that the veteran had "no ? hx".  A DSM III 
assessment was deferred.  A report dated about six months 
later reflects no contact for six months, case closed.  

A "To whom it may concern" letter, dated in June 1990, 
reflects that the veteran had been in a course of 
evaluation, along with his spouse, since October 1989.  The 
report reflects that the veteran had become more depressed 
during the course of treatment.  The veteran displayed loss 
of weight, loss of sleep (going for 3 or 4 days on hours 
sleep), lack of motivation, great difficulty in making 
decisions, loss of interest in work while being aware that 
his duty performance was slipping, irritability, feelings of 
helplessness, and suicidal thoughts with no definite plan.  
The letter further reflects that in December 1989, he had 
been referred to psychiatry for evaluation for medication 
and determination of suicide risk.  He was placed on 
antidepressant medication.  The evaluator noted that the 
veteran had been an outstanding performer prior to his 
depressive episode and recommended that he be retained in 
active service and allowed to continue his treatment.  

The veteran's personnel records reflect that he was 
discharged from active service in July 1990 due to minor 
disciplinary infractions.   

The veteran applied for service connection for mental 
illness and bipolar disorder in July 1993, reporting 
treatment from January to July 1990 at Womack military 
hospital.  Along with his application, he submitted a 
letter, dated in January 1993, from Karen Hartwell, M.D., a 
board certified psychiatrist.  

Dr. Hartwell reported having cared for the veteran since 
July 1992 and felt that the veteran suffered from bipolar 
disorder which he had suffered since early childhood and 
that he "very likely was experiencing symptoms prior to his 
enlisting in the Air Force".  Dr. Hartwell noted that the 
veteran did well during his early military career then 
entered a depressive episode of bipolar disorder during 
1989, as evidenced by not sleeping, having mood difficulty, 
loss of interest, and minor disciplinary infractions, for 
which he was discharged from the Air Force in July 1990.  

Dr. Hartwell further noted that the veteran had been seen in 
April 1990 by an Air Force psychiatrist who prescribed 
Desyrel, without discovering the veteran's bipolar disorder.  
Dr. Hartwell also noted bipolar disorder in the veteran's 
family.  

During an August 1993 VA compensation and pension 
examination, the veteran reported seeking mental health 
treatment in 1991 and continuing with that treatment to the 
present time.  He reported episodes of depression, racing 
thoughts, poor appetite, and disturbed sleep.  The VA 
diagnosis was depressive disorder, NOS, also diagnosed as 
bipolar disorder.  

In May 1994, NPRC reported that all medical records had been 
sent to the RO.  

In June 1994, the RO denied the service connection claim on 
the basis that no psychiatric treatment had been shown 
during active service.  The decision reflects that not all 
of the above discussed SMRs had yet been sent to the RO.  

In December 1996, the veteran testified that he did well in 
the military for the first few years but felt himself 
beginning to change around 1989.  The veteran produced and 
read from a prescription bottle, which contained a 
prescription for Desyrel(r), 50 mg, to be taken at bedtime 
(trazodone HCL) (used for treatment of major depressive 
episodes, Dorland's Illustrated Medical Dictionary 1736 (28th 
ed. 1994)).  He testified that the prescription was given 
during active service and he read a May 1990 date on the 
bottle.  He testified that while at Womack, they kept him 
for observation for a day or two, administered the Minnesota 
Multiphasic Personality Inventory, and then discharged him 
from the Air Force.   

Clinical reports received since the date of the hearing 
reflect continuing treatment and counseling.  A February 
1997 report contains an Axis I diagnosis of depression NOS 
and probable malingering; however, it also notes that the 
veteran was taking Zoloft for depression.  None of the 
reports tends to link any current symptom to active service.  

In a January 2000 decision, the Board determined that the 
service connection claim was well grounded and remanded it 
for additional development.  The Board specifically found 
that the veteran had submitted competent evidence of a 
diagnosis of bipolar disorder which became manifest during 
or prior to active service.  

The claims file reflects that the veteran failed to report 
for a VA examination scheduled for May 2002.  No reasons is 
given for his failure to report.  The claims file contains 
no record of notification of the examination.


II.  Legal Analysis

The Board notes that the veteran was scheduled for a VA 
examination in order to evaluate his psychiatric disorder.  
The veteran failed to report for the examination.  No reason 
was given for his failure to report.  The governing 
regulation is clear in that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2002).  The Board 
will therefore "rate" this claim on the evidence of record.  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown be service records, the official history of each 
organization in which he served, his medical records, and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption of service connection.  
Miller v. West, 11 Vet. App. 345, 347 (1998).  Additionally, 
in the case of aggravation of a preexisting condition, the 
government must point to a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991). 

The Board notes that the veteran's bipolar disorder began 
either prior to or during active service.  See January 2000 
Board decision.  In the instant case, Dr. Hartwell's post-
service medical opinion reflects that the veteran has a 
bipolar disorder from which he has suffered since childhood.  
On the other hand, two enlistment examination reports do not 
note any pre-existing mental disorder, and found the veteran 
to be sound at the time of his enlistment.  The Board must 
next determine whether Dr. Hartwell's opinion may rebut the 
presumption of soundness.  As noted above, where the SMRs do 
not note a pre-existing condition, only by clear and 
unmistakable evidence demonstrating that the condition 
existed prior to entry, may VA find otherwise.  See Doran v. 
Brown, 6 Vet. App. 283, (1994); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The veteran's SMRs reflect no mental disorder at the time of 
entrance, some anxiety in his first years of service and 
medical evidence of mental depression for which an 
antidepressant was prescribed in his final few months of 
active service.  The veteran testified that he did not have 
serious symptoms until his final year in active service.  
Considering the above evidence, the Board does not find that 
Dr. Hartwell's notation of a preexisting condition rises to 
the level of clear and unmistakable evidence of that fact.  
Therefore, the Board finds that clear and unmistakable 
evidence of a preexisting mental disorder has not been 
submitted.  The veteran was sound at the time he entered 
active service.  

Dr. Hartwell has further opined that the veteran experienced 
a depressive episode of bipolar disorder in 1989.  Dr. 
Hartwell has supported that opinion with a list of symptoms 
shown at that time.  This, the Board finds to be persuasive 
evidence that bipolar disorder first arose during active 
service.  Moreover, the veteran produced a May 1990 
prescription, evidencing that an antidepressant was 
prescribed two months prior to separation from active 
service.  Considering the above evidence, the Board finds 
that it favors service connection for bipolar disorder.  


ORDER

Service connection for bipolar disorder is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

